Citation Nr: 1008519	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-10 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from April 10, 1968 to June 
21, 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In December 2009, the Veteran 
testified at a Central Office Board hearing before the 
undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

At his hearing, the Veteran submitted a VA Form 21-4142, to 
have VA obtain his complete medical records from Goldsboro 
Psychiatric Clinic, P.A.  Although VA has copies of October 
2003 and November 2009 letters from physicians from that 
facility, the complete clinical records have not been 
obtained.  When reference is made to pertinent medical 
records, VA is on notice of their existence and has a duty to 
assist the Veteran to attempt to obtain them.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. 
Derwinski, 1, Vet. App. 37 (1990).  These records should be 
obtained in compliance with VA's duty to assist.  

As noted above, the Veteran served on active duty from April 
10, 1968 to June 21, 1968.  He was given a hardship discharge 
to care for his grandmother.  The record reflects that on 
March 3, 1967, prior to the Veteran's entry into service, a 
close friend died in Vietnam.

After the Veteran was separated from service in June 1968, he 
was ordered by his local draft board to report for an Armed 
Forces physical examination on September 30, 1968.  See 
38 C.F.R. § 3.7(o).  At that time, he was found to be not 
qualified for active duty.  A record from Dr. Armstrong dated 
on October 5, 1968 indicates that the Veteran had emotional 
distress as a result of being told that he would be drafted 
be into service at the place he went for his military 
examination.

The Veteran has repeatedly stated that had no problems during 
his service from April 10, 1968 to June 21, 1968.  See 
Hearing transcripts dated March 6, 2003, February 20, 2004, 
and December 8, 2009; Statement in Support of Claim submitted 
on March 9, 2004; and Written Statements dated February 26, 
2007 and March 15, 2007.  Rather, he stated that at that time 
of the September 30, 1968 pre-induction examination when he 
was told that if he was found to be physically fit he would 
be sent back onto active duty, he became very emotionally 
distressed because he was caring for his grandmother and 
because he had a close friend who was killed in Vietnam.  He 
stated that following this intake process, he has had chronic 
PTSD symptoms.  He maintains that this physical examination 
was very stressful for him and triggered what has turned out 
to be PTSD.  

Post-service medical records show that the Veteran has been 
diagnosed as having an anxiety disorder and PTSD.  On VA 
examination in February 2005, the examiner concluded that the 
Veteran's PTSD was not due to the pre-induction examination, 
but was due to the death of his friend.

The Board acknowledges the recent ruling in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), which clarified how the 
Board should analyze claims for PTSD and other acquired 
psychiatric disorders.  As emphasized in Clemons, though a 
Veteran may only seek service connection for one specific 
psychiatric disorder, the Veteran's claim "cannot be limited 
only to that diagnosis, but must rather be considered a claim 
for any mental disability that may be reasonably 
encompassed."  Id.  Essentially, the Court found that a 
Veteran does not file a claim to receive benefits only for an 
acquired psychiatric disorder, such as PTSD, but in fact 
makes a general claim for whatever mental condition may be 
afflicting the Veteran.  Therefore, the Board must analyze 
the Veteran's current claim under this expanded framework, 
based on the Clemons ruling and appropriate review of the 
evidence of record.

Because this case presents complex medical and unresolved 
factual questions and since the Board is precluded from 
reaching its own unsubstantiated medical conclusions, further 
development is required.  See Jones v. Principi, 16 Vet. App. 
219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Specifically, the Veteran should be afforded a VA 
examination in order to obtain a medical opinion as to 
whether any current psychiatric disorder, including an 
anxiety disorder, is related to his pre-induction examination 
in September 1968.

As the case must be remanded for the following reasons, any 
recent VA treatment records should also be obtained.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file copies of the Veteran's treatment 
records for a psychiatric disorder from 
the Greenville, North Carolina VA 
treatment facility, dated from July 2006 
forward.

2.  Obtain and associate with the claims 
file copies of all clinical records of 
the Veteran's treatment at Goldsboro 
Psychiatric Clinic, P.A., dated from 1998 
forward.   

3.  Thereafter, schedule the Veteran for 
a VA examination by a psychiatrist.  Any 
indicated tests should be accomplished.  
The psychiatrist should review the claims 
in conjunction with the examination.  

The psychiatrist should give a medical 
opinion as to whether the Veteran 
currently has PTSD or any other disorder 
under DSM IV.  The psychiatrist should 
specifically identify the verified 
stressor(s) which is(are) responsible for 
PTSD, if diagnosed.  

Additionally, if the psychiatrist notes 
the presence of any coexistent 
psychiatric disability, to include, but 
not limited to an anxiety disorder, an 
opinion should be provided as to whether 
such psychiatric disability is less 
likely than not; at least as likely as 
not; or more likely than not related to 
the Veteran's pre-induction examination 
in September 1968.  

In providing this opinion, the examiner 
should acknowledge the report by Dr. 
Armstrong in October 1968, as well as the 
Veteran's continuity of symptomatology 
since the September 1968 examination.

The psychiatrist should provide a 
complete rationale for all opinions 
expressed and conclusions reached.  

4.  Finally, the AMC should readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

